Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/1/2021 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities: in claim 1, line 16, the phrase “a face end” should be changed to “the face end”.  In claim 11, Iines 10-11, the phrase “at the least one tube” should be changed to “the at least one tube”.  In claim 20, Iines 25-26, the phrase “at the least one tube” should be changed to “the at least”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (WO9847551) in view of Kobayashi (US 4,479,797) and in further view of Paget (US 3,839,946).
Claim 1:  Barak discloses a linear peristaltic pump (Figs. 1-9) for delivering precise volumes of fluid, comprising a housing comprising a slide area (Figs. 2, 4, Examiner noting slide region around 112); at least one pinch block (94’) located within the slide area of the housing, wherein the at least one pinch block comprises a base end (98’) and a face end (96’), wherein the face end of the at least one pinch block comprises a raised portion to contact at least one tube (see page 7, lines 2-3, Examiner noting convex raised portion); a plurality of compression blocks (94) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base (98) end and a face end (96), wherein the face end of each of the plurality of compression blocks comprises a semicircular indentation (note Fig. 7A and 8A) to accept the at least one tube (42); a cam (100) located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (see Figs. 2 and 4); a motor (108) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (see Figs. 2, 4); and the at least one tube near the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks (Fig. 9).
Barak does not disclose for at least one tube in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks.  However, it is well known in the art to arrange pinch/compression blocks in 
Barak also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Barak in order to reduce friction without resorting to using an add’l lubricant. 
Claim 3:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end of the at least one pinch block and each of the plurality of compression blocks (Fig. 9).
Claim 4:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the at least one pinch block obstructs the fluid in the at least one tube (Fig. 8A).
Claim 5:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (Fig. 9).
Claim 6:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the motor comprises a pinion gear (120) meshed with a spur gear (122), the spur gear being mechanically coupled to the cam (Fig. 4).
Claim 7:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that a combination of the at least one pinch block and at least one of the plurality of compression blocks create a precise volume of fluid within the at least one tube (Fig. 9, see page 1, lines 12-13 and page 8, lines 19-20, 31-32, Examiner noting that eliminating backflow problems will improve precise fluid dosing).
Claim 8:  Barak, Kobayashi and Paget teach the previous limitations.  Barak does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Barak’ blocks/cam/housing which have a sliding relationship with one another and could benefit from being made from using a self-lubricating plastic to reduce friction.  Therefore, it would have been obvious before the effective filing date of the invention to make Barak’ blocks/housing/cam from a self-lubricating plastic like that discussed in Paget in order to reduce friction between sliding elements without needing an add’l lubricant.
Claim 9:  Barak, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a polycarbonate plastic (see col. 1, lines 50-60).
Claim 10:  Barak, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a glass fiber (see col. 1, lines 59-60), silicone, and TeflonTM.
Claim 11:  Barak discloses a method for moving precise volumes of fluid using a peristaltic pump (Figs. 1-9) comprising introducing a fluid (Fig. 9) into at least one tube near a face end of each of at least one pinch block (94’) and a face end of each of a plurality of compression blocks (94), located within a housing of the peristaltic pump; and moving the fluid, using the peristaltic pump (Fig. 9) comprising a housing comprising a slide area (Figs. 2, 4, Examiner noting slide region around 112); the at least one pinch block located within the slide area of the housing (Figs. 2, 4), wherein the at least one pinch block comprises a base end (98’) and the face end (96’), wherein the face end of the at least one pinch block comprises a raised portion to contact at the least one tube (see page 7, lines 2-3, Examiner noting convex raised portion); the plurality of compression blocks located within the slide area of the housing (Figs. 2, 4), wherein each of the plurality of compression blocks comprises a base end (98) and a face end (96), wherein the face end of each of the plurality of compression blocks comprises a semicircular indentation (note Fig. 7A and 8A) to accept the at least one tube; a cam (100) located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (see Figs. 2, 4 and 9); -5-Atty. Docket No. 27441.595a motor (108) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (see Figs. 2, 4); and the at least one tube in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks (Fig. 9).

Barak also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63). It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Barak in order to reduce friction without resorting to using an add’l lubricant.
Claim 13:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end of the at least one pinch block and each of the plurality of compression blocks (Fig. 9).
Claim 14:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the at least one pinch block obstructs the fluid in the at least one tube (Fig. 8A).
Claim 15:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (Fig. 9).
Claim 16:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that the motor comprises a pinion gear (120) meshed with a spur gear (122), the spur gear being mechanically coupled to the cam.
Claim 17:  Barak, Kobayashi and Paget teach the previous limitations.  Barak further discloses that a combination of the at least one pinch block and at least one of the plurality of compression blocks create a precise volume of fluid within the at least one tube (Fig. 9, see page 1, lines 12-13 and page 8, lines 19-20, 31-32, Examiner noting that eliminating backflow problems will improve precise fluid dosing).
Claim 18:  Barak, Kobayashi and Paget teach the previous limitations.  Barak does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Barak’ blocks/cam/housing which have a sliding relationship with one another and could benefit from being made from using a self-lubricating plastic to reduce friction.  Therefore, it would have been obvious before the effective filing date of the invention to make Barak’ blocks/housing/cam from a self-lubricating plastic like that discussed in Paget in order to reduce friction between sliding elements without needing an add’l lubricant.
Claim 19:  Barak, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a glass fiber (see col. 1, lines 59-60), silicone, and TeflonTM.
Claim 20:  Barak discloses a product for a linear peristaltic pump (Figs. 1-9) for delivering precise volumes of fluid, comprising a cam (100), wherein the cam mechanically contacts (see Figs. 2 and 4) a base end of each of at least one pinch block (94’) and a base end of each of a plurality of compression blocks (94); a motor (108) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (Fig. 2); wherein the face end of each of the plurality of compression blocks comprises a semicircular indentation (note Fig. 7A and 8A) to accept at the least one tube, wherein the face end of the at least one pinch block comprises a raised portion (see page 7, lines 2-3, Examiner noting convex raised portion) to contact the at least one tube.
Barak is silent about using -7-Atty. Docket No. 27441.595a processor and a storage device having code stored therewith, the code being executable by the processor and comprising: code that controls fluid movement in at least one tube, wherein the fluid movement is facilitated by: code that moves the at least one pinch block and the plurality of compression blocks by mechanical contact with the cam, wherein the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube; and code that rotates the cam using the motor.  However, Kobayashi teaches using a processor (10); and P2019-0062-USO127441.595Page 26 of 28a storage device (“memory”, see col. 6, line 64) having code (“data”, see col. 6, line 65) stored therewith, the code being executable by the processor and comprising code that controls fluid movement in the at least one tube, wherein the fluid movement is facilitated by code that moves the at least one pinch block and the plurality of compression blocks by mechanical contact with the cam, wherein the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube and code that rotates the cam using the motor (see col. 6, lines 56-68 through col. 7, lines 1-25).
Barak also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Barak in order to reduce friction without resorting to using an add’l lubricant.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (WO9847551) in view of Kobayashi (US 4,479,797) and Paget (US 3,839,946) and in further view of Botts (US 4,755,109).
Claims 2 and 12:  Barak, Kobayashi and Paget teach the previous limitations.  Barak does not disclose that each of the at least one pinch block and the plurality of compression blocks slide in a respective track of the slide area.  However, Botts teaches a linear peristaltic pump in which each of its pinch blocks and compression blocks slide in a respective track (see 58 in Fig. 2) of the slide area (note area within 54).  It would have been obvious before the effective filing date of the invention to utilize tracks as taught by Botts into the pump apparatus of Barak in order to keep the blocks properly aligned during compression strokes such that the blocks compress the tube consistently in the same manner to maintain a particular flow rate profile and also to reduce irregularities/rubbing from misalignment that might cause unnecessary wear.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  With regard to Applicant’s new claim limitations, Examiner has found and utilized the Barak reference, rendering Applicant’s material arguments towards Botts and Kobayashi moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.